I concur on the ground that the first defense should not have been excluded. There may have been evidence which would have tended to sustain the defense, but which was not proffered because of its exclusion, as well as evidence which was excluded and which perhaps would have been admissible had the defense not been stricken. The fact that much of the evidence which might have been admissible to establish the stricken defense was permitted to come in to establish the second defense and thereby received the court's consideration and resulted in an adverse conclusion therefrom does not mean that the court would necessarily have concluded against the stricken defense had it remained in the case. We do not know what evidence the defendant might have introduced, had the first defense been permitted to remain.